ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
First Division Design, LLC                    )      ASBCA Nos. 61354, 61355
                                              )
Under Contract Nos. FA5270-13-P-O 195         )
                    FA5270-13-P-Ol 75         )

APPEARANCE FOR THE APPELLANT:                        Mr. Craig F. Pierce
                                                      Manager/Owner

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Phillip E. Reiman, Esq.
                                                     Lt Col Nathaniel H. Sears, USAF
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they are dismissed from the
Board's docket with prejudice.

       Dated: 30 May 2018

                                                     tc{<,' C(ia-,,Ct...-
                                                  CRAIG S.   4LARKE
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61354, 61355, Appeals of First
Division Design, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals